Citation Nr: 0843932	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a bilateral 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul Minnesota.  This case was previously before the Board in 
June 2005, January 2007, and June 2008.

In the January 2007 decision, the Board granted the veteran's 
claim of service connection for residuals of dental trauma to 
teeth #31 and #32, and denied claims of service connection 
for a bilateral hip disability and for a shoulder disability.  
The veteran appealed the Board's decision with respect to the 
hip and shoulder disabilities to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2008 Order, 
the Court remanded the denied claims on appeal to the Board 
in accordance with a Joint Motion for Remand filed by both 
parties in the case.  

In July 2003, the veteran testified at a Travel Board hearing 
before the Veterans Law Judge who decided the case in January 
2007.  In May 2008, the Board notified the veteran by letter 
that the Veterans Law Judge who had conducted the July 2003 
hearing was no longer employed by the Board, and that if he 
desired another hearing one would be scheduled for him.  In 
June 2008, the Board received notice from the veteran that he 
wished to be rescheduled for a videoconference hearing.  

In June 2008, the case was remanded for the purpose of 
according the veteran a videoconference hearing.  In a July 
2008 telephone conversation, the veteran indicated his 
desire, instead, for a Travel Board hearing.  The veteran 
testified at a September 2008 Travel Board hearing before the 
undersigned Veterans Law Judge; the hearing transcript has 
been associated with the claims file.





FINDINGS OF FACT

1.  The credible medical and lay evidence demonstrates a link 
between the veteran's currently-show bilateral hip disorder 
and his active military service.

2.  The veteran does not have a current chronic shoulder 
disability associated with his active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hip 
disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Service connection for a bilateral shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  The 
Court has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

The foregoing notice requirements were satisfied by a May 
2001 letter.  In addition, following the letter, the December 
2002 Statement of the Case and February 2003, May 2006, and 
July 2008 Supplemental Statements of the Case were issued, 
each of which provided the veteran an additional 60 days to 
submit more evidence.  By a July 2008 letter, the veteran was 
informed of the law and regulations governing the assignment 
of increased ratings and effective dates.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
In this regard, the Board notes that in July 2005, in 
accordance with the June 2005 Board remand, the RO sent the 
veteran a letter enclosing release forms so that additional 
private treatment records could be obtained.  The veteran did 
not respond.  The veteran is responsible for providing 
pertinent evidence in his possession.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 
68 (1993) (in which the Court held that VA's duty to assist 
is not a one-way street and that, if a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence).  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  A remand to accord the veteran 
another opportunity to provide the names, dates, and 
locations of post-service hip and shoulder treatment is not 
necessary.

Additionally, the Board notes that the veteran has not been 
accorded a VA examination pertinent to his claims on appeal.  
The record reflects that, consistent with the June 2005 Board 
remand, the RO scheduled the veteran for a VA orthopedic 
examination.  In an April 2006 telephone conversation, 
however, the veteran cancelled the examination and indicated 
he did not wish to be rescheduled.  At the September 2008 
Travel Board hearing, the veteran's representative asserted 
that, during the April 2006 telephone call, the veteran had 
actually communicated that while he did not wish to be 
rescheduled at the Sioux Falls VA Medical Center, he did wish 
to be rescheduled at the St. Cloud facility.  The 
representative further asserted that they notified the RO of 
this fact in a July 2006 letter.  No such letter is of 
record.  However, as will be discussed in the following 
decision, the Board is granting the veteran's claim of 
service connection for a bilateral hip disability.  Further, 
service medical records are negative for complaints of, 
treatment for, or findings of shoulder condition, and 
available post-service medical records do not include a 
diagnosis of a shoulder disability.  Thus, a remand to accord 
the veteran an opportunity to undergo VA examinations that 
specifically address the etiology of the currently-shown 
bilateral hip disability and the claimed shoulder condition 
is not necessary.  VA's duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  Charles v. Principi, 
16 Vet. App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See 
also & McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Service Connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown to be present.  38 U.S.C.A. § 1110 (West 2002).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The veteran is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran contends that his disabilities are due to a motor 
vehicle accident during service.  In a statement which was 
received by the RO in August 2000, he offered the following 
description of the incident: "I hit the dash board of the 
jeep we were traveling in with my knees.  My shoulder and 
head went through the wind shield.  I could barely walk.  My 
shoulder was cut and sore and my jaw was broken three 
places."  Additionally, in his January 1994 claim for 
compensation, he asserted that while he only complained about 
his jaw, his shoulder was torn up and his hip was also 
affected.  The Board will address the accident before turning 
to consider the service connection claims.

The service medical records show that the veteran was 
involved in a motor vehicle accident in May 1947 while 
serving in Japan.  These records provide few details about 
the actual accident, other than he was a passenger in the 
vehicle and the collision was head-on.  They reflect that he 
sustained a compound fracture of his jaw bilaterally, as well 
as multiple abrasions and lacerations of the face.  They are 
silent for complaints or findings of hip or shoulder 
injuries.  

A.  Bilateral Hip Disability

The earliest evidence of record describing a hip condition is 
a November 1987 private treatment record which indicates 
"known coxarthrosis of his left hip for the last 4 years."  
Subsequent treatment records reflect a total left hip 
replacement in December 1987, as well as a diagnosis of 
degenerative joint disease of the right hip, followed by a 
total right hip replacement, in January 1996.

A February 2003 private physician's statement indicates 
"there is no family history of arthritis, and there has been 
no one in his family that has had difficulty with their hips 
as he has.  Given this history, I do think it is more likely 
than not related to his accident/injury that happened in 
1947.  He has had it well documented as far as arthritic 
changes, which certainly can come from trauma."

In a November 2008 sworn statement, the veteran's wife 
related that when he returned home in 1947, she could tell 
the pain in his hips bothered him very much because, while he 
never complained, he took a lot of aspirin, and she would 
wake up during the night to him moaning from the pain.  She 
also described how they put boards under the mattress to firm 
them up for him, and how the veteran modified how he used his 
farm equipment to accommodate his hip pain.  

In September 2008, another private physician submitted a 
statement which reflects review of the claims file and 
pertinent clinical records.  With respect to the in-service 
accident, the physician noted that while only the jaw 
fracture was documented, other areas frequently impacted in 
such accidents are the hips.  He cited literature which 
indicates that impact lesions from acute trauma to joints are 
rarely reported.  He further asserted that it is acceptable 
medical knowledge that traumatic injuries to joints can 
result in damage and injury to the protective cartilage that 
is the surfacing layer for the joints, noting that such 
injuries will sometimes heal over time, and other times will 
result in osteoarthritis of the joints.  The physician 
acknowledged that while the earliest evidence of arthritis 
dates back only to the 1980's, the veteran was in his 60's at 
that time, which for someone in good health, "seems a bit 
early to be seen without some sort of prior trauma."  The 
physician also noted that, other than the 1947 accident, he 
was unable to document any other traumatic episodes that may 
have had a detrimental effect on the veteran's hips.  Based 
on this information, the physician opined that it is likely 
that the veteran did suffer a cartilaginous injury to his 
hips in 1947, and this likely caused a fairly early 
development of degenerative hip arthritis. 
In view of the foregoing medical and lay evidence, the Board 
will resolve any doubt in favor of the veteran and find that 
his currently-shown bilateral hip disability was incurred in 
service.  

B. Bilateral Shoulder Disability

Upon complete and thorough review, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral shoulder disability.  

While post-service medical records reflect complaints of 
shoulder pain, they do not provide a diagnosis of a chronic 
shoulder disability.  The Board notes that at the September 
2008 Travel Board hearing, the veteran's representative 
asserted that the February 2003 private physician's statement 
discussed above seemed to suggest arthritis of the shoulders 
as well.  Review of that document, however, shows that while 
the physician indicated "difficulty with shoulder problems 
and pain," his statements concerning arthritis were quite 
clearly limited to the hips, as he stated "there is no 
family history of arthritis, and there has been no one in his 
family that has had difficulty with their hips as he has."  

Additionally, throughout the course of the appeal, the 
veteran has offered statements which tend to undermine his 
claim.  For example, in his January 1994 claim for 
compensation, he stated that his shoulder was "torn up [in 
the 1947 accident] but that is okay."  And at the September 
2008 hearing, with regard to his shoulders, he stated, "I 
don't have that much trouble with them."  Further, the 
September 2008 private physician's statement discussed above 
shows that the veteran reported "his shoulders are currently 
not causing a significant problem and feels that they have 
actually improved." 

In view of the veteran's own statements, and in the absence 
of competent proof of a present disability, there can be no 
valid claim, and the appeal must be denied.  Brammer.  


ORDER

Service connection for a bilateral hip disability is granted.

Service connection for a shoulder disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


